Citation Nr: 1034493	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  07-18 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an effective date prior to January 22, 1993 for 
the grant of a total disability rating based upon individual 
unemployability (TDIU).

REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from July 1965 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision in August 2006 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

In April 2010, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.  


FINDING OF FACT

In April 2010, prior to the promulgation of the Board's decision, 
the Veteran submitted notice of his intention to withdraw the 
claim of entitlement to an earlier effective date for the grant 
of a total disability rating based upon individual 
umemployability (TDIU).


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal, on the issue 
of entitlement to an earlier effective date for a total 
disability rating based upon individual unemployability (TDIU) 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue of entitlement to an earlier effective date for TDIU 
was developed for appellate consideration.  However, in April 
2010, the Veteran notified the Board of his desire to withdraw 
the appeal with regard to that issue.  Under 38 U.S.C.A. 
§ 7105, the Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. § 
20.202 (2009).  Withdrawal may be made by the appellant or by his 
or her authorized representative.  38 C.F.R. § 20.204 (2009).  As 
the Veteran has withdrawn his appeal regarding the effective date 
for TDIU, there remains no allegation of error of fact or law for 
appellate consideration with regard to that issue.  Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed.  


ORDER

The claim of entitlement to an effective date prior to January 
22, 1993 for the grant of a total disability rating based upon 
individual unemployability (TDIU) is dismissed.


____________________________________________
MOTRYA MAC
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


